Exhibit 10.2


URECOATS INDUSTRIES INC. [main_body.htm]
a Delaware corporation


RESTRICTED STOCK OPTION AGREEMENT


Michael T. Adams
January 1, 2003
1883 Discovery Way
Deerfield Beach, Florida 33442
 
No. R-1-03



THIS OPTION AGREEMENT ("Agreement") is made as of the date set forth above
between Urecoats Industries Inc., a Delaware corporation (the "Company"), and
Michael T. Adams (the "Optionee"). The option granted by this Agreement is
designated a "Restricted Option":


1.  GRANT OF OPTION. Pursuant to and subject to the terms and conditions of the
Agreement, the Company grants to the Optionee, the right and option (the
"Option") to purchase at $ .95 per share on the terms and conditions hereinafter
set forth all or any part of an aggregate of 11,053 shares of restricted common
stock (the "Shares") of the currently authorized and unissued Common Stock, par
value $.01 per share of Urecoats Industries Inc. The Option shall be
exercisable, in whole or in part, during the period commencing with the date on
which it is granted and ending on December 31, 2004.


2.  METHOD OF EXERCISE. The Option may be exercised pursuant thereto by written
notice to the Company stating the number of Shares with respect to which the
option is being exercised, together with payment in full, (a) in cash or
certified check; (b) acknowledgement of cancellation of the Company's
indebtedness to the Optionee for services or otherwise; or (c) any combination
of the foregoing. If requested by the Board of Directors, prior to the delivery
of any Shares, the Optionee shall supply the Board of Directors with a
representation that the Shares are not being acquired with a view to unlawful
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations.


As soon after the notice of exercise as the Company is reasonably able to
comply, the Company shall, without payment of any transfer or issue tax by the
Optionee, deliver to the Optionee or any such other person, at the main office
of the Company or such other place as shall be mutually acceptable, a
certificate or certificates for the Shares being purchased upon exercise of the
Option. Notwithstanding the foregoing, the Company shall have the right to
postpone the time of delivery of the Shares for such period as may be required
for it with reasonable diligence to comply with any applicable listing
requirements of any national securities exchange or any deferral, state or local
law. The Optionee may exercise the Option for less than the total number of
Shares for which the Option is then exercisable, provided that a partial
exercise may not be for fewer than 25% percent of the total Shares, unless the
remaining Shares exercisable under the Option is for less than 25% of the
Shares. The Option may be exercisable for whole Shares only. The Shares issuable
upon exercise shall be restricted shares as such terms are defined under the
Securities Act of 1933, as amended, and the Rules promulgated thereunder, and
shall be acquired for investment and not with a view to the unlawful
distribution thereof.


3.  TERMINATION OF OPTION. The Option shall terminate and expire immediately and
in total at either: termination of Optionee’s employment with the Company or the
expiration date of the Option. In addition, the Option shall automatically
terminate at the expiration of twelve (12) months after the date of death of the
Optionee.


4.  ADJUSTMENTS. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common Stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations (and provided the Option does
not thereby terminate pursuant to Section 5 hereof), then the number and kind of
shares then subject to the Option and the price to be paid therefore shall be
commensurately adjusted by the Board of Directors; PROVIDED, HOWEVER, that in no
event shall any such adjustment result in the Company's being required to sell
or issue any fractional shares. Any such adjustment shall be made without change
in the aggregate purchase price applicable to the unexercised portion of the
Option, but with an appropriate adjustment to the price of each Share or other
unit of security covered by this Option.


5.  CESSATION OF CORPORATE EXISTENCE. Notwithstanding any other provision of
this Option, upon the dissolution or liquidation of the Company, the
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation
or the sale of substantially all the assets of the Company or the sale of more
than 50% of the outstanding stock of the Company to another corporation or other
entity, the Option granted hereunder shall terminate; provided, however, that:
(i) each outstanding Option hereunder, for which no option has been tendered by
the surviving corporation in accordance with all of the terms of provision (ii)
below shall, at all times before the effective date of such dissolution or
liquidation, merger or consolidation or sale of assets in which the Company is
not the surviving corporation or sale of stock, shall be fully exercisable; or
(ii) the surviving corporation shall tender to the Optionee, an option to
purchase shares of the surviving corporation, and such new option or options
shall contain such terms and provisions as shall be required to substantially
preserve or confer the rights and benefits of this Option.
 

       

--------------------------------------------------------------------------------

 

 
6.  NON-TRANSFERABILITY. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
by the laws of descent and distribution, and is exercisable, during the
Optionee's lifetime, only by the Optionee. Upon any attempted transfer of this
Option contrary to the provision hereof, the Board of Directors may, at its
discretion, terminate this option.


7.  NO STOCKHOLDER RIGHTS. The Optionee or other person entitled to exercise
this Option shall have no rights or privileges as a stockholder with respect to
any Shares subject hereto until the Optionee or such person has become the
holder of record of such Shares, and no adjustment (except such adjustment as
may be effected pursuant to the provisions of Section 4 hereof) shall be made
for dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.


8.  METHOD OF ACCEPTANCE. This Agreement is addressed to the Optionee in
duplicate and shall not vest or be effective until the Optionee has executed the
acceptance below and returned one copy to the Company, thereby acknowledging
that he has read and agreed to all the terms and conditions of this Agreement.


Executed by the Company as of this 12th day of February, 2003.


 
URECOATS INDUSTRIES INC.
 
     a Delaware corporation
 
 
By: 
/s/ Timothy M. Kardok, President



ACCEPTED:


("OPTIONEE")
/s/ Michael T. Adams
3/28/03
Michael T. Adams
Date

 

     

--------------------------------------------------------------------------------

 

 


